/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 14, 2015

                                   No. 04-14-00194-CV

                        DTND SIERRA INVESTMENTS, LLC,
                                   Appellant

                                            v.

                                   COMPASS BANK,
                                      Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18326
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File En Banc Reconsideration is
GRANTED. The motion, if any, must be filed by April 27, 2015.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court